 IntheMatter ofLocKihEEDAIRCRAFT CORPORATION, EMPLOYERandENGIEEERS AND ARCHITECTS ASSOCIATION OrSOUTHERN CALIFORNIA,AIRCRAFT CHAPTER, PETITIONERCase No. 21-R-3192.=Decided February 12, 1947Messrs. Emil Steck, Jr.,andRobert H. Conan,both of Burbank,Calif., for the Employer.Kate, Gallagher cc Margolis,byMr. Ben Margolis,of Los Angeles,Calif., for the Petitioner.Mr. E. R. White,of Los Angeles, Calif., for the Intervenor.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon an amended petition duly filed, hearing in this case was heldat Los Angeles, California, between July 30 and August 9, 1946, beforeJames A. Cobey, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby af-firmed.The motion to dismiss, filed by International Association ofMachinists, Aeronautical District Lodge No. 727, herein called theIntervenor, and the objection of the Employer to proceeding with aninvestigation of the merits of the amended petition, are denied andoverruled for reasons hereinafter stated.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERLockheed Aircraft Corporation, a California corporation, has itsprincipal office and place of business at Burbank, California, whereit is engaged in the manufacture and sale of airplanes and airplaneparts.The Employer owns and operates numerous plants within theState of California, and has offices in various other sections of theUnited States.During the period from July 1, 1945 to July 1, 1946,the Employer purchased for use in its plants within the State of Cali-fornia, raw material exceeding $40,000,000 in value, of which more72 N. L. R. B, No. 105.5511 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDthan 50 percent was shipped to the California plants of the Employerfrom points outside the State of California.During the same period,the Employer's sales of products manufactured within the State ofCalifornia exceeded $100,000,000 in value, of which sales more than50 percent represented products shipped from the Employer's Cali-fornia plants to points outside the State of California.coerce within the meaning of the National Labor Relations Act.11. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization claiming to represent em-ployees of the Employer.,InternationalAsscciation ofMachinists,AeronauticalDistrictLodge No. 727, herein called the Intervenor, is a labor organizationclaiming to represent employees of the Employer.ill.TI1E QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of certain employees of the Employer untilthe Petitioner has been certified by the Board in an appropriate iillit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.Iv.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Petitioner contends that the unit of engineering employees, pre-viously established by the Board 2 and which it currently represents,be enlarged to include the following additional classifications : ToolDesigner, Technical Illustrator, Commercial Artist, Production Proc-essor,Estimator, Production Change Analyst, Materials Engineer,IndustrialEngineer, Cost Engineer, Manufacturing Planner andManufacturing Designer. The Petitioner further contends that shouldany of these classifications be converted into differently named butcorresponding classifications,? such classifications should be added tothe Petitioner's present unit.Both the Employer and the Intervenoroppose any enlargement of the Petitioner's present unit and contendthat the classifications sought by the Petitioner in the present pro-1The Petitioner is the same organization as that referred to by the name of Engineersand Architects Association of Southern California,Burbank Chapter,in a previous decisioninvolving employees of the Employer.SeeMatter of Lockheed Aircraft Corporation,58N L. R. B 1188; 59 N. L. R. B. 274.2See footnote 1,supra3The record discloses that the Employer has recently completed negotiations with theIntervenor for the redescription and reevaluation of all technical and office classificationsrepresented by the Inteivenor,including certain of these involved in the present proceeding. LOCKHEED AIRCRAFT CORPORATION553ceeding cannot appropriately be made a part of such unit.Theclassifications in issue will be considered in the order hereinabovereferred to.Tool Designer:This classification, which exists in the several gradesof A, B, and C, is hourly paid in all grades and is presently repre-sented by the Intervenor under an exclusive bargaining agreementwith the Employer covering substantially all hourly paid employeesother than certain engineering employees included in the unit nowrepresented by the Petitioner.4The function of employees in theclassification of tool designer is to design routine tooling and changestherein.As a necessary preliminary thereto, the individual tool de-signer is furnished with a tool design order prepared by a tool planner,an hourly paid employee now represented by the Intervenor.Uponthe completion of the design, the drawing of the tool designer is blue-printed and sent to a tool liaison man who, like the tool planner hereinabove mentioned, is hourly paid and within the present bargainingunit of the Intervenor.Although tool designers may work under thetechnical direction of a tool engineer ,5 a classification now representedby the Petitioner, the individual tool designer works primarily withthe tool planner, with whom he invariably confers before drafting hisdesign.The work of tool designers is performed almost completelyin the production planning department, as distinguished from theengineering department.With respect to the qualifications of tooldesigners, it appears that engineering training other than such as maybe obtained from shop experience is not required by employees in thisclassification for the adequate performance of their duties.6The Petitioner contends that the technical nature of the work per-formed by tool designers requires that they be included in the engi-neering unit for which the Petitioner has been certified as bargainingrepresentative.While the Board has, on occasion, included both engi-neering and other technical employees in the same bargaining unitjthe unit now represented by the Petitioner is essentially engineringin charactersEmployees in the classification of tool designer, con-sidered in the light of the foregoing description of their functions inthe Employer's organization, are not, in our opinion, engineering em-*The present unit of the Petitioner includes both salaried and hourly paid engineeringemployeesThe hourly paid classification represented by the Intervenor includes certainof the classifications sought by the Petitioner herein'The tool engineer is consulted by the tool designer on questions relating to engineering6 The statement to the contrary in Employer'sExhibit 3, to the effect that college engi-neering training is required for employees in the classification of tool designer is not, inour opinion,controlling in view of the fact that the exhibit in question is a standard jobdescription,applicable generally to tool designers throughout the aircraft industry ofSouthern California and only loosely applicable to employees of the EmployerSeeMatter of Consolidated Vultee Aircraft Corporation,69 N L R B. 860.aThe employees included in the Board's certification to the Petitioner are specificallyreferred to therein as "engineering employees." 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees of the type now included within the engineering unit repre-sented by the Petitioner.Moreover, although the work of tool de-signing is necessarily of a technical nature, it does not appear thatthe tool designers herein concerned are primarily associated withengineering employees or have an opportunity for obtaining technicalknowledge not usually available to ordinary production einployees.sUnder the circumstances and in view of the fact that tool designershave been included in the unit of hourly paid employees which theIntervenor currently represents, we find that tool designers may notproperly be included within the present unit of engineeringemployees 10Technical Illustrator:Employees in this classification, includingboth A and B grades, are hourly paid and are therefore representedby the Intervenor in common with other hourly paid employees. Theemployees presently within the classification of technical illustratorare divided between the Engineering and Manufacturing Divisions.Those in Engineering illustrate customers' operational manuals, whilethose in Manufacturing are for the most part engaged in the drawingof tools, parts, and assemblies for use as a guide by production em-ployees.Although some technical knowledge is required, no en-gineering training or experience is necessary for the performance ofthe duties of technical illustrator.Since it appears that technicalillustrators are neither engineering employees, as such, nor largely con-fined in their duties to the Engineering Division, we find that theyhave but few interests in common with employees in the engineeringunit.In the absence of such community of interest and in view of thefact that technical illustrators have been included in the unit of hourlypaid employees now represented by the Intervenor, we find that tech-nical illustrators may not properly be included within the present unitof engineering employees.Commercial Artist:This classification has two grades, A and B,covering salaried and hourly paid employees, respectively.Of thegrades referred to, only A, an unrepresented classification, is presentlyemployed by the Employer." The function of commercial artists issimilar to that of technical illustrators hereinabove considered.Com-mercial artists are, however, not only on a higher level than technicalillustrators, but also are employed almost exclusively in the Engi-neering Division where they are engaged in making lay-outs and per-forming the more complicated assignments in connection with the6The record discloses that employees in numerous hourly paid classifications now repre-sented by the Intervenor have mathematical and technical knowledge similar to thatclaimed for tool designers in the present instance10Cf.Matter of Chrysler Corporation, 57 NL R B. 75431The hourly paid grade of B is within the scope of the Intervenors unit but does notinclude any employees under the present distribution of employees in the Employer'sorganization LOCKHEEDAIRCRAFT CORPORATION555manuals prepared in that division.While it appears that commercialartists are not engineering employees, as such, we are of the opinionthat the close and intimate association which exists between practicallyall of the commercial artists and the employees in the EngineeringDivision indicates a close community of interest with the engineeringemployees.This fact, together with the technical nature of their workand the fact that there is no history of their having been representedin another bargaining unit, warrants the inclusion of commercialartists within the present unit of engineering employees. Since, how-ever, commercial artists were not considered in the earlier Boardproceeding which resulted in the establishment of the existing unit ofengineering employees, we shall afford commercial artists an oppor-tunity to determine through an election whether or not they desire tobe represented as part of such unit.Production Processor:Employees in this classification are of twogrades, A and B.Of these, grade A is salaried and is unrepresentedby any labor organization.Grade B, however, is hourly paid and isrepresented by the Intervenor.The function of production processoris primarily concerned with planning the production of a particularpart.Such planning involves tool planning, lay-out and operationalsequences, and un general the expediting of production.At the presenttime, almost all of the production processors in both grades are locatedin the production planning departments. Production processors spendapproximately half of their working time in association with toolplanners, who perform work which in many respects is no differentfrom that of production processors and who, as hourly paid employees,are represented by the Intervenor.The record reveals that, aside fromsuch knowledge of engineering as may be obtained from practicalexperience, engineering training and experience is not required forthe work of production processor as it is presently performed in theplant of the Employer. Since it appears that production processorsare not essentially engineering employees nor technical employeeswhose duties are largely confined to the Engineering Division, we findthat production processors do not have sufficient interests in commonwith engineering employees to warrant their inclusion within theestablished engineering unit.Estimator:This classification has three grades, A, B, and C, ofwhich only A and B covering salaried and hourly paid employees, re-spectively, are in use.12Estimators are primarily cost experts whosefunction is to estimate the cost of tools, the component parts of aircraftand the completed aircraft, together with the cost of plant equipmentAs in the case of previously considered classifications having both salaried and houilyPaid employees, those in the salaried gioup are unrepresented,while those on an hourlypaid basis are i epi eseuted by the Intervenor 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDand certain maintenance operations.Estimators are not confined tothe Engineering Division, but are located in various departments, in-cluding sales and finance.The work of estimating does not requireengineering background or experience, but rather a practical experi-ence and knowledge of the processes and operations involved in pro-ducing the particular articles concerned.The Board, in its originaldecision affecting the unit of engineering employees now representedby the Petitioner,13 excluded from such unit employees in the classifi-cation of estimator upon the ground that they perform administrativefunctions not directly concerned with engineering activities. Inas-much as the present record indicates that the duties of estimators havenot changed since the decision hereinabove referred to, we find noreason for departing therefrom.Accordingly, we reject the Peti-tioner's contention that estimators should be included within thepresent unit of engineering employees.Production Change Analyst:This classification, which is salariedand unrepresented by any labor organization, has the function ofdetermining the most feasible time for incorporating design changesin aircraft on which the Employer is presently engaged in production.In the previous decision hereinabove referred to, the Board, upon fullconsideration of the duties of production change analysts, excludedsuch employees from the unit of engineering employees upon theground that they are primarily concerned with management functionsfor the performance of which engineering training is not required.Since it appears that the duties of production change analysts have notchanged since our earlier decision affecting the unit represented by thePetitioner, we shall adhere to our finding therein, and accordinglyfind inappropriate the Petitioner's request for the inclusion of pro-duction change analysts within the present unit of engineeringemployees.Materials Engineer:This classification, which is salaried and un-represented by any labor organization, is primarily concerned with theprocurement of materials and the expediting of such materials fromsources outside the Employer's organization.14 In its previous deci-sion hereinabove referred to, the Board excluded from the unit ofengineering employees, employees in the classification of materialsengineer as primarily concerned with business functions not directlyrelated to those of engineering employees.Upon the basis of thepresent record, we see no reason to depart from such decision.Ac-cordingly, we find no merit in the Petitioner's contention that employ-13 Seefootnote1, supra"The appearance of the word"Engineer"in the titleof this classification is due to his-torical reasons only and does not indicate that the employeestherein perform duties of anengineering nature LOCKHEED AIRCRAFT CORPORATION557ees in the classification of materials engineer should be included withinthe present unit of engineering employees.Industrial Engineer:Employees in this classification are salariedand unrepresented by any labor organization. In its previous deci-sion, the Board excluded from the unit of engineering employees theclassification of industrial engineer upon the grouii that the onlyemployee in this classification was primarily concerned with efficiencyrecommendations in the handling of personnel requirements.Whileit appears that the employees presently carried in this classification arenot now principally engaged in personnel functions requiring theirexclusion as management employees,15 the record discloses that indus-trial engineers are primarily concerned with the business function ofdetermining how the Employer can operate its business at lower costwith more efficiency in all aspects of its operations.Since it appearsthat the duties of industrial engineer are largely those of an adminis-trative and business nature, we find that such employees have insuffi-cient interests in common with engineering employees to warrant in-cluding them within the established engineering unit.Accordingly,we shall deny the Petitioner's request for the inclusion of industrialengineers within the present engineering unit.Cost `-Engineer,Manufacturing Planner and Manufacturing De-signer:These classifications do not presently exist in the Employer'sorganization, and we shall therefore make no provision for theirinclusion or exclusion.As indicated above, we shall afford employees in the classificationof Commercial Artist the opportunity to determine through an elec-tion whether or not they desire to be represented as part of the presentunit of engineering employees.Accordingly, we shall direct ali elec-tion among employees in the following voting group : All employeesof the Employer within the classification of Commercial Artist, ex-cluding supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action.The Intervenor requests in its brief that it be permitted a placeon the ballot in any election involving certain of the salaried classi-fications, including commercial artists, sought to be represented bythe Petitioner in this proceeding.The Intervenor bases its requestupon the fact that such classifications perform types of work similarto those performed by employees in certain hourly paid classificationsrepresented by the Intervenor, and also upon the fact that thesesalaried classifications constitute a logical line of promotion for em-15 SeeMatter of Ford Motor Company,66 N. L. R. B. 1317.The personnel functionsof industiial engineers are still retained by such employees as part of their over-all dutiesand uesponsibulities 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in certain hourly paid positions.The Intervenor does not,however, claim to have bargained with the Employer for any em-ployees in salaried classifications and has submitted no specific evi-dence of representation with respect to employees in such groups.Under the circumstances, Ave are of the opinion that the Intervenordoes not have sufficient interest in the election hereinafter directed towarrant according the Intervenor a place on the ballot."Accord-ingly, the Intervenor's request is hereby denied.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Lockheed Aircraft Corpora-tion, Burbank, California, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Twenty-first Region, acting in this matteras agent for the National Labor Relations Board, and subject to Sec-tions 203.55 and 203.56, of National Labor Relations Board Rulesand Regulations-Series 4, among the employees in the unit votinggroup set forth in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were Al or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by Engineersand Architects Association of Southern California, Aircraft Chapter,for the purposes of collective bargaining.11The Intervenor admitted at the hearing that it had no interest in certain of the salariedclassifications,including the Commercial Artists involled in the present election